Case 1:17-cv-06743-SN Document 102-1 Filed 05/15/20 Page 1 of 19




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


KEANA MONROY-GILL, CHRISTOPHER SCOTT MULLEN,
ERIK WASHINGTON, GUSTAVO LEAL, ISMAIL IBRAHIM,
KATARINA SCHULZ, ELIZABETH LIZZY FRANCIS,
MARIO DUNDAS, OMAR ELFANEK, STEPHEN STRAUB, S.
JAMAL STONE, WILLIAM MARTIN III, CENITHIA BILAL,
KELSIE BLAZIER, SOLOMON OLORUNTOSI, ROBERT
BELPASSO, ASHER VONGTAU, and SHAWN MCKIE,
on behalf of themselves and others similarly situated,

                     Plaintiffs,
                                                             Case No. 1:17-cv-06743
v.

FRESCO NEWS INCORPORATED d/b/a Fresco,
JOHN MEYER, an individual,
JONATHAN HAMITER, an individual,
JEREMY OGOREK, an individual, and
MORGAN BOYER, an individual,

                     Defendants.



                          MEMORANDUM OF LAW
                IN SUPPORT OF PLAINTIFFS’ MOTION FOR FINAL
                 CERTIFICATION OF THE SETTLEMENT CLASS,
           FINAL APPROVAL OF THE CLASS ACTION SETTLEMENT, AND
                     APPROVAL OF THE FLSA SETTLEMENT


       Pursuant to the Court’s Order at Dkt. 99, class counsel hereby submits this motion for

final approval, additionally noting that class counsel does rely on the briefing submitted in

connection with the motion for preliminary approval of the settlement but provides the additional

materials submitted herewith in further support.




Monroy-Gill v. Fresco News et al                                       Ps Motn for Final Approval
Case No. 1:17-cv-06743 (SDNY)                                                              Page 1
Case 1:17-cv-06743-SN Document 102-1 Filed 05/15/20 Page 2 of 19




I. INTRODUCTION

       Subject to Court approval, the parties have settled this case for $175,000 for the wage

claims of former employees of Defendant Fresco, pertaining to an approximately 6-week period,

from mid-May until the end of June in 2017, in which they did not receive their wages. Believing

that the proposed settlement satisfies all of the criteria for preliminary settlement approval,

Plaintiffs seek an order (1) finally certifying the settlement class described below; (2) approving

as fair and adequate the class-wide settlement of this action, as set forth in the Joint Settlement

and Release (“Settlement Agreement”) attached as Exhibit B to the Declaration of Penn Dodson

in Support of Plaintiffs’ Motion for Certification of Settlement Class and Final Approval of Class

Action Settlement (“Dodson Decl.”); and (3) approving the FLSA Settlement.

       On February 20th, 2020, the Court took the first step in the settlement approval process by

granting preliminary approval, directing that notice be mailed to Class Members, and scheduling

the final fairness hearing for April 27th, 2020. [Dkt. 94, ¶ 22]. Due to the coronavirus pandemic,

the fairness hearing was rescheduled for May 22nd, 2020. [Dkt. 99]. The members of the class

have been notified of the terms of the settlement, the allocation formula, and their right to opt out

of or object to the settlement. Two members of the class have opted out of the settlement and no

Class Member has objected. See Dodson Decl. Now Plaintiffs submit this Memorandum of Law

in support of their Motion for Certification of the Settlement Class, Final Approval of the Class

Action Settlement, and Approval of FLSA Settlement (“Plaintiffs’ Motion for Final Approval”).

For the reasons stated below, the Court should grant final approval.




Monroy-Gill v. Fresco News et al                                          Ps Motn for Final Approval
Case No. 1:17-cv-06743 (SDNY)                                                                 Page 2
Case 1:17-cv-06743-SN Document 102-1 Filed 05/15/20 Page 3 of 19




II. FACTUAL AND PROCEDURAL HISTORY


   A. Procedural History

       On September 5, 2017, Plaintiff Monroy-Gill commenced this action under the Fair

Labor Standards Act (“FLSA”) and the New York Labor Law (“NYLL”). [Dkt. 1].

       On May 4th, 2018, after the defendants failed to appear, Plaintiff Monroy-Gill requested

the Clerk’s Certificate of Default. However, several potential plaintiffs reached out to Class

Counsel shortly thereafter. On June 5th, 2018, this firm notified the Court of its contact with

these potential plaintiffs and filed a motion to amend the complaint, including class and

collective allegations under Federal Rule of Civil Procedure 23 and as a collective action 29

U.S.C. § 216(b), have it re-served on the defendants, and subsequently reassess the status of

default. [Dkt. 37]. The Court granted this motion on June 6th, 2019. [Dkt. 38].

       Informal negotiations between Class Counsel and pro se (at the time) Defendant John

Meyer (CEO of the corporate defendant) ensued. On March 18th, 2019 Magistrate Judge Sarah

Netburn conducted a Settlement Conference at the United States District Court in Manhattan.

Plaintiff Monroy-Gill, her counsel, and Defendant John Meyer were in attendance. The other

Plaintiffs, Defendants, and shareholders of the corporate entity were invited to attend as well but

did not come. During this conference the salient terms of the agreement were reached. The

parties agreed to reduce their agreement to writing subsequently in order to clarify procedures

and other terms of the agreement. On November 15, 2019, Plaintiffs dismissed without prejudice

from this action Defendants Jonathan Hamiter, Jeremy Ogorek, and Morgan Boyer.

       Also on November 15, 2019, Plaintiffs submitted their Notice of Unopposed Motion for

Preliminary Approval of Settlement. [Dkt. 91]. Initially the Court denied the motion for

preliminary approval, in large part because Defendants were not represented by counsel. [Dkt.


Monroy-Gill v. Fresco News et al                                         Ps Motn for Final Approval
Case No. 1:17-cv-06743 (SDNY)                                                                Page 3
Case 1:17-cv-06743-SN Document 102-1 Filed 05/15/20 Page 4 of 19




83]. Subsequently, Defendants hired counsel to represent them for the balance of these

proceedings.

       On February 20, 2020, the Court granted the parties’ amended motion for preliminary

approval. [Dkt. 94]. Since then, four additional eligible class members have returned Claim

Forms. [Dkts. 95, 96, 100, and 101]. Two individuals submitted “opt out” notices. On April

22nd, 2020, the Court directed that this Motion for Final Settlement Approval be submitted by

Friday, April 24th, 2020, in advance of the Final Fairness Hearing that was scheduled to take

place on Monday, 27th, 2020. [Dkt. 98]. Later that day, the Court rescheduled the fairness

hearing to May 22nd, 2020, and directed the plaintiffs to file their Motion for Final Approval of

the Settlement by May 15, 2020. [Dkt. 99].


   B. Factual Background

       Fresco News Incorporated is or at relevant times was a startup technology company

based in New York City. For a period of approximately six weeks (three bimonthly pay cycles) it

did not pay its employees, shortly before shutting its doors. The Defendant corporation and its

principals, who have been alleged to be joint employers of the plaintiffs for relevant purposes,

are all in default. This Settlement, which was reached in principle at a Settlement Conference

facilitated by Magistrate Judge Sarah Netburn, held at the United States District Court in

Manhattan, fixes the Defendants’ liabilities, gives them more than a year to pay the settlement

funds, and negates the need to engage in extensive litigation regarding the relatively straight-

forward issues involved in the case.

III. SUMMARY OF THE SETTLEMENT TERMS

   A. The Settlement Fund
      The Settlement Agreement creates a fund of $175,000 (“the Fund”). Defendants are to

pay this amount into Class Counsel’s trust account on or before eighteen months after the

Monroy-Gill v. Fresco News et al                                       Ps Motn for Final Approval
Case No. 1:17-cv-06743 (SDNY)                                                              Page 4
Case 1:17-cv-06743-SN Document 102-1 Filed 05/15/20 Page 5 of 19




judgment becomes final. In the event Defendants fail to pay this amount by this date, an

escrowed Confession of Judgment may be filed against the two remaining Defendants. In this,

the two Defendants will be liable for the full (as opposed to a compromised) amount owed to

each individual who is either a named or opt-in Plaintiff or who timely submits a Claim Form, as

well as various other penalties and fees.

       The Fund covers Class Members’ awards, the named plaintiff’s service award, attorneys’

fees, and litigation costs. Funds remaining, if any, after all disbursements, shall be distributed to

an appropriate cy pres recipient.


   B. Eligible Employees
      The Class consists of all individuals who worked at Fresco at any time from May 1, 2017

to July 1, 2017 and were not one of the Defendants or among the company executives. Attached

to the Settlement Agreement is a list of 33 relevant employees that Defendants have stated under

oath to be a complete list and who comprise the maximum extent of those against whom

Defendants would seek to claim a release of claims. In order to receive a payment, class

members must submit a Consent Form (unless they are already a named or opt-in plaintiff).

There are 16 plaintiffs. 4 additional class members submitted claim forms. Only two individuals

opted out, one of whom is the sister of Defendant Meyer. 20 participating claimants out of a pool

of 33 is just over 60%. Relative to many class and collective actions, this is a very large

percentage and therefore represents an indication of success in reaching the affected employees.


   C. Release
      The Settlement Agreement provides that the Defendants will get a full release of the

Class Claims for all eligible class members, even as against those who are not eligible to receive

process to this settlement (because they are not plaintiffs or did not submit a Claim Form), other



Monroy-Gill v. Fresco News et al                                           Ps Motn for Final Approval
Case No. 1:17-cv-06743 (SDNY)                                                                  Page 5
Case 1:17-cv-06743-SN Document 102-1 Filed 05/15/20 Page 6 of 19




than the two who affirmatively opted out. The “Class Claims” are the New York Labor Law

wage claims that have been raised as class claims pursuant to Fed. R. Civ. Proc. 23. Fair Labor

Standards Act (FLSA) claims are not subject to FRCP 23 class treatment. Therefore, those

claims can only be released by anyone who actually participates in the settlement (i.e., the

Plaintiffs and anyone else who submits a claim form). However, because the FLSA statute of

limitations is a maximum of three years, the risk that anyone will file a separate FLSA action –

which could not include an NYLL claim unless that person had affirmatively opted out of the

class action – is low. No claims are released for time periods after the applicable time period.


   D. Allocation Formula
      Class members who submit claim forms will receive a share of the settlement fund

proportional to the size of their computed claim relative to the total of all computed claims. More

specifically, each individual Eligible Class Member’s Allocated Share will be calculated using

the following Formula:

       FORMULA:         Each individual Eligible Class Member’s Allocated Share will be
       calculated using the following “Formula”:
       a. Step One: The maximum claim amounts for each Eligible Class Member are set forth
          in the Class List spreadsheet attached hereto.
       b. Step Two: Add all the Eligible Class Members’ claims together to obtain the total
          amount of claims made by the Eligible Class Members.
       c. Step Three:
          i. If the Net Settlement Fund amount is greater than or equal to the total amount of the
              Eligible Class Members’ claims, each Eligible Class Member shall receive the
              amount calculated in Step One. All money (if any) remaining in the Reserve Fund
              upon the expiration of the Claims Administration Period shall be distributed to a cy
              pres recipient as more fully described below.
          ii. If the Net Settlement Fund amount is less than the total amount of the Eligible Class
              Members’ claims, then the Net Settlement Fund shall be divided pro rata among the
              Eligible Class Members. In other words,

    The Eligible Class Member’s Claim Amount
   _______________________________________              x Net Settlement Fund

   Total of All Eligible Claim Members’ Claims


Monroy-Gill v. Fresco News et al                                          Ps Motn for Final Approval
Case No. 1:17-cv-06743 (SDNY)                                                                 Page 6
Case 1:17-cv-06743-SN Document 102-1 Filed 05/15/20 Page 7 of 19




       In other words, the total of the submitted claims is the denominator; the class member’s

claim is the numerator. That percentage is applied to the net fund remaining after costs (up to

$2,000), fees (one-third, or $58,333.33) and the service award to the named plaintiff ($5,000) are

taken out, which will be just under $109,666.67 should this court approve the amounts requested

in those areas.

       Assuming the fees, costs, and service awards are granted as agreed, those who will be

receiving funds (i.e. the “Eligible Class Members”) will be receiving slightly more than 100%

(102.6% to be precise) of the back wages they are owed, not including liquidated damages. (If so

few workers were located that the fund were not be fully utilized, the remainder would have

gone to an appropriate cy pres recipient. However, there are enough participating class members

that the full amount of the fund is expected to be used for the intended recipients.)


   E. Attorneys’ Fees and Litigation Costs
      As contemplated in the Agreement, Plaintiffs’ counsel are applying contemporaneously

herewith for one-third of the Fund as attorneys’ fees, and $2,000 for reimbursement of their

actual out-of-pocket expenses from the Fund.


   F. Service Award
      As contemplated in the Agreement, Plaintiffs’ counsel are submitting a separate motion

for a service award for the Name Plaintiff. The amount requested is $5,000. This amount is

standard and reasonable under the circumstances.

IV. CLASS ACTION SETTLEMENT PROCEDURE

       Courts have established a defined procedure and specific criteria for settlement approval

in class action settlements, which include three distinct steps:



Monroy-Gill v. Fresco News et al                                          Ps Motn for Final Approval
Case No. 1:17-cv-06743 (SDNY)                                                                 Page 7
Case 1:17-cv-06743-SN Document 102-1 Filed 05/15/20 Page 8 of 19




        (1) Preliminary approval of the proposed settlement after submission to the Court of a
            written motion for preliminary approval and certification of the settlement class;

        (2) Dissemination of mailed and/or published notice of settlement to all affected Class
            members; and

        (3) A final settlement approval hearing at which class members may be heard regarding
            the settlement, and at which argument concerning the fairness, adequacy, and
            reasonableness of the settlement may be presented.

See Fed. R. Civ. P. 23(e); see also Newberg §§ 11.22, et seq. This process safeguards class

members’ procedural due process rights and enables the Court to fulfill its role as the guardian of

class interests. The first two steps have been accomplished. With this motion, Plaintiffs request

that the Court take the final step.

        The parties respectfully submit the following proposed schedule for final resolution of

this matter for the Court’s consideration and approval:

    (1) A final fairness hearing will be held on a date that is convenient for the Court, currently
        scheduled for May 22nd, 2020 (or otherwise at the Court’s convenience).

    (2) After the final fairness hearing, if the Court grants Plaintiffs’ Motion for Final Approval
        of the Settlement, the Court will issue a Final Order and Judgment. If no party appeals the
        Court’s Final Order and Judgment, the Effective Date of the Settlement will be 30 days
        after the Court enters its Final Order and Judgment (“Effective Date”).

    (3) If a party appeals the Court’s Final Order and Judgment, the Effective Date of Settlement
        shall be the day after all appeals are finally resolved and all payments are received from
        defendants.

    (4) Payment of the Fund must be made to Class Counsel’s trust account within 18 months of
        the Effective Date. Class counsel shall disburse the payments to the appropriate recipients
        in conformance with the Formula set forth in the agreement as soon as practicable
        thereafter.

V. LEGAL ARGUMENT

    A. The Settlement Class Meets the Legal Standard for Class Certification

        The law favors compromise and settlement of class action suits. Wal-Mart Stores, Inc.

v.Visa U.S.A. Inc., 396 F.3d 96, 116 (2d Cir. 2005) (noting the “strong judicial policy in favor of

settlements, particularly in the class action context”) (quoting In re PaineWebber Ltd. P'ships

Monroy-Gill v. Fresco News et al                                          Ps Motn for Final Approval
Case No. 1:17-cv-06743 (SDNY)                                                                 Page 8
Case 1:17-cv-06743-SN Document 102-1 Filed 05/15/20 Page 9 of 19




Litig., 147 F.3d 132, 138 (2d Cir. 1998)) (internal quotation marks omitted); see also Newberg §

11.41 (“The compromise of complex litigation is encouraged by the courts and favored by public

policy.”) The approval of a proposed class action settlement is a matter of discretion for the trial

court. Maywalt v. Parker & Parsley Petroleum Co., 67 F.3d 1072, 1079 (2d Cir. 1995). In

exercising this discretion, courts should give “proper deference to the private consensual

decision of the parties.” Hanlon v. Chrysler Corp., 150 F.3d 1011, 1027 (9th Cir. 1998).

“Fairness is determined upon review of both the terms of the settlement agreement and the

negotiating process that led to such agreement.” Frank v. Eastman Kodak Co., 228 F.R.D. 174,

184 (W.D.N.Y. 2005). “A presumption of fairness, adequacy, and reasonableness may attach to a

class settlement reached in arm’s-length negotiations between experienced, capable counsel after

meaningful discovery.” Wal-Mart Stores, 396 F.3d at 116 (quoting Manual for Complex

Litigation (Third) § 30.42 (1995)) (internal quotation marks omitted); Wright v. Stern, 553 F.

Supp. 2d 337, 343 (S.D.N.Y. 2008) (same). Absent evidence of fraud or collusion, where a

settlement is achieved through arm’s-length negotiations by experienced counsel,“[courts]

should be hesitant to substitute [their] judgment for that of the parties who negotiated the

settlement.” In re EVCI Career Colls. Holding Corp. Sec. Litig., No. 05 Civ. 10240, 2007 U.S.

Dist. LEXIS 57918, at *12 (S.D.N.Y. 2007).


       1. The Settlement is Fair, Reasonable, and Adequate.

       In evaluating a class action settlement, courts in the Second Circuit consider the nine

factors set forth in City of Detroit v. Grinnell Corp., 495 F.2d 448, 463 (2d Cir. 1974), abrogated

on other grounds by Goldberg v. Integrated Res., Inc., 209 F.3d 43 (2d Cir. 2000). Although the

Court need not evaluate the Grinnell factors in order to conduct its initial evaluation of the

settlement, it may be useful for the Court to consider the criteria on which it will ultimately judge


Monroy-Gill v. Fresco News et al                                          Ps Motn for Final Approval
Case No. 1:17-cv-06743 (SDNY)                                                                 Page 9
Case 1:17-cv-06743-SN Document 102-1 Filed 05/15/20 Page 10 of 19




the settlement. The Grinnell factors are: (1) the complexity, expense and likely duration of the

litigation; (2) the reaction of the class; (3) the stage of the proceedings and the amount of

discovery completed; (4) the risks of establishing liability; (5) the risks of establishing damages;

(6) the risks of maintaining the class action through the trial; (7) the ability of the defendants to

withstand a greater judgment; (8) the range of reasonableness of the settlement fund in light of

the best possible recovery; and (9) the range of reasonableness of the settlement fund to a

possible recovery in light of all the attendant risks of litigation. 495 F.2d at 463. All of the

Grinnell factors weigh in favor of approval of the Settlement Agreement, and certainly in favor

of final approval.


   B. Further Litigation May be Complex, Costly, and Long (Grinnell Factor 1).

       By reaching a favorable settlement prior to dispositive motions or trial, Plaintiffs seek to

avoid further expense and delay and maximize their chances for a recovery for the class. “Most

class actions are inherently complex and settlement avoids the costs, delays and multitude of

other problems associated with them.” In re Austrian & German Bank Holocaust Litig., 80 F.

Supp. 2d 164, 174 (S.D.N.Y. 2000), aff’d sub. nom. D’Amato v. Deutsche Bank, 236 F.3d 78 (2d

Cir. 2001).

       In this case, where the basic facts were largely undisputed, continued litigation served no

one. Determining reasonable terms by which a settlement might be had was preferable for all.

Therefore, the first Grinnell factor weighs in favor of final approval.


   C. The Reaction of the Class (Grinnell Factor 2).

       No class members have submitted objections. Two have opted out, one of whom is the

sister of Defendant Meyer. More tellingly, approximately 60% of eligible class members have



Monroy-Gill v. Fresco News et al                                          Ps Motn for Final Approval
Case No. 1:17-cv-06743 (SDNY)                                                                Page 10
Case 1:17-cv-06743-SN Document 102-1 Filed 05/15/20 Page 11 of 19




taken affirmative steps to participate in this settlement. For a class action this is a high

percentage. This indicates strong support.


   D. Discovery Has Advanced Far Enough to Allow the Parties to Responsibly Resolve
      the Case (Grinnell Factor 3).

       The parties did not engage in any formal discovery, but in conjunction with this

settlement Defendants have produced calculations of wages owed to each released class member.

The numbers contained therein are extremely similar to the estimates provided by the lead

plaintiff. Ultimately the facts of nonpayment and rates of pay were not in dispute and are

essentially the only pieces of information needed for the claim.

       The pertinent question is “whether counsel had an adequate appreciation of the merits of

the case before negotiating.” Warfarin, 391 F.3d at 537. In context, the parties’ needs for

discoverable information was low and therefore meets this standard. This factor weighs in favor

of final approval.


   E. Plaintiffs Would Face Significant Risks if the Case Proceeded (Grinnell Factors 4
      and 5).

       Although Plaintiffs’ case is strong, it is not without risk. “Litigation inherently involves

risks.” In re Painewebber Ltd. P'ships Litig., 171 F.R.D. 104, 126 (S.D.N.Y. 1997). Indeed, “if

settlement has any purpose at all, it is to avoid a trial on the merits because of the uncertainty of

the outcome.” In re Ira Haupt & Co., 304 F. Supp. 917, 934 (S.D.N.Y. 1969). In weighing the

risks of establishing liability and damages, the Court “must only weigh the likelihood of success

by the plaintiff class against the relief offered by the settlement.” In re Austrian & German Bank

Holocaust Litig., 80 F. Supp. 2d at 177 (quoting Marisol A. v. Giuliani, 185 F.R.D. 152, 164

(S.D.N.Y. 1999)) (internal quotation marks omitted).



Monroy-Gill v. Fresco News et al                                          Ps Motn for Final Approval
Case No. 1:17-cv-06743 (SDNY)                                                                Page 11
Case 1:17-cv-06743-SN Document 102-1 Filed 05/15/20 Page 12 of 19




       Here, the structure and timing of payment in a case against an entity that is currently not

operating alleviates at least some of the risks that would have been present had the case

proceeded. This factor weighs in favor of final approval.


   F. Establishing a Class and Maintaining it Through Trial Would Not Be Simple
      (Grinnell Factor 6).

       The risk of maintaining the class status through trial is also present. Defendants could

argue, for example, that the class should be decertified based on the fact that the named plaintiff

had a different title and pay rate than other class members. Risk, expense, and delay would

permeate such a process. Settlement eliminates this risk, expense, and delay. This factor favors

approval.


   G. Defendants’ Ability to Withstand a Greater Judgment Is Not Assured (Grinnell
      Factor 7).

       A “defendant’s ability to withstand a greater judgment, standing alone, does not suggest

that the settlement is unfair.” Frank, 228 F.R.D. at 186 (quoting In re Austrian & German Bank

Holocaust Litig., 80 F. Supp. 2d at 178 n.9). Here, the Settlement Agreement minimizes the risk

of collection by requiring Defendants to pay the Fund into escrow by a certain time, and

penalties for nonpayment in the forms of an escrowed confession of judgment provide an

incentive to maintain the payment timing. If Defendants had been forced to pay even the agreed

amount (much less a greater recovery) all at once, such judgment may have had the net effect of

making recovery for the employees less, rather than more, likely. Accordingly, this factor favors

final approval.


   H. The Settlement Fund is Substantial in Light of the Best Possible Recovery and the
      Attendant Risks of Litigation (Grinnell Factors 8,9).



Monroy-Gill v. Fresco News et al                                         Ps Motn for Final Approval
Case No. 1:17-cv-06743 (SDNY)                                                               Page 12
Case 1:17-cv-06743-SN Document 102-1 Filed 05/15/20 Page 13 of 19




       The $175,000 settlement amount represents a good value given the attendant risks of

litigation, even though recovery could be greater if Plaintiffs succeeded on all claims at trial and

survived an appeal. Each Class Member will receive a payment based upon his or her potential

claim. By Class Counsel’s calculations, the settlement represents a significant percentage of the

recovery that Plaintiffs would have achieved had they prevailed on all of their claims. Weighing

the benefits of the settlement against the risks associated with proceeding in the litigation, the

settlement amount is more than reasonable.

       “[T]here is no reason, at least in theory, why a satisfactory settlement could not amount

to a hundredth or even a thousandth part of a single percent of the potential recovery.” Grinnell

Corp., 495 F.2d at 455 n.2. “It is well settled that a cash settlement amounting to only a fraction

of the potential recovery will not per se render the settlement inadequate or unfair.” Officers for

Justice v. Civil Serv. Comm’n, 688 F.2d 615, 628 (9th Cir. 1982); see Cagan v. Anchor Sav.

Bank FSB, No. 88 Civ. 3024, 1990 U.S. Dist. LEXIS 11450, at *34-35 (E.D.N.Y. May 17, 1990)

(approving $2.3 million class settlement over objections that the “best possible recovery would

be approximately $121 million”); Brooks v. Am. Export Indus., Inc., No. 71 Civ. 5128, 1977 U.S.

Dist. LEXIS 17313, at *16-18 (S.D.N.Y. Feb. 17, 1977) (approving settlement of less than 1% of

the best possible recovery). The determination of whether a settlement amount is reasonable

“does not involve the use of a ‘mathematical equation yielding a particularized sum.’” Frank,

228 F.R.D. at 186 (quoting In re Austrian & German Bank Holocaust Litig., 80 F. Supp. 2d at

178). “Instead, ‘there is a range of reasonableness with respect to a settlement – a range which

recognizes the uncertainties of law and fact in any particular case and the concomitant risks and

costs necessarily inherent in taking any litigation to completion.’” Id. (quoting Newman v. Stein,

464 F.2d 689, 693 (2d Cir. 1972)). Moreover, when settlement assures immediate payment of



Monroy-Gill v. Fresco News et al                                         Ps Motn for Final Approval
Case No. 1:17-cv-06743 (SDNY)                                                               Page 13
Case 1:17-cv-06743-SN Document 102-1 Filed 05/15/20 Page 14 of 19




substantial amounts to class members, “even if it means sacrificing ‘speculative payment of

hypothetically larger amount years down the road,’” settlement is reasonable under this factor.

See Gilliam, 2008 U.S. Dist. LEXIS 23016, at *5 (quoting Teachers’ Ret. Sys. of Louisiana v.

A.C.L.N. Ltd., No. 01 Civ. 11814, 2004 U.S. Dist. LEXIS 8608, at *16 (S.D.N.Y. May 14,

2004)).


   I. Certification of the Rule 23 Settlement Class Is Appropriate.
      Plaintiffs respectfully request that the Court certify the following Fed. R. Civ. P. 23 class

for purposes of effectuating the settlement: all non-management employees who worked at

Fresco at any time from mid-May until the end of June in 2017.

          This Court has already issued an order granting the Motion for Conditional Certification

of the NYLL Class and FLSA Collective and appointing AndersonDodson, P.C. as Class

Counsel. For purposes of the Release defendants will obtain, the class will include those whose

identities are included in their list attached to the agreement and any other eligible employees

who submit claims forms.


   J. Approval of the FLSA Settlement Is Appropriate under Federal Law
      Plaintiffs also request that this Court finally approve the settlement of their FLSA claims.

As the Plaintiffs’ action and claims arise in part under the Fair Labor Standards Act, 29 U.S.C. §

216(b) (“FLSA”), the parties’ settlement must be approved by this Court. Cheeks v. Freeport

Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015), Lynn's Food Stores, Inc. v. United States ex.

rel. U.S. Dept. of Labor, 679 F.2d 1350 (11th Cir. 1982)). In Cheeks, the Second Circuit

articulated that its rationale for requiring approval is premised largely on the notion that “Low

wage employees, even when represented in the context of a pending lawsuit, often face

extenuating economic and social circumstances and lack equal bargaining power; therefore, they



Monroy-Gill v. Fresco News et al                                          Ps Motn for Final Approval
Case No. 1:17-cv-06743 (SDNY)                                                                Page 14
Case 1:17-cv-06743-SN Document 102-1 Filed 05/15/20 Page 15 of 19




are more susceptible to coercion or more likely to accept unreasonable, discounted settlement

offers quickly.” Cheeks, at *17. The Court referred to a number of district court decisions

rejecting proposed FLSA settlements containing the following types of provisions: 9 1. Highly

restrictive confidentiality provisions (Lopez v. Nights of Cabiria, LLC, ––– F.Supp.3d ––––, No.

14–cv–1274 (LAK), 2015 WL 1455689, at *3 (S.D.N.Y. March 30, 2015) 2. Overbroad releases

(Id.) 3. Attorneys’ fees of somewhere between 40%-43.6% of the total settlement payment (Id.)

4. Restriction on a plaintiff's attorney not to “represent any person bringing similar claims

against Defendants.” Guareno v. Vincent Perito, Inc., 14cv1635, 2014 WL 4953746, at *2

(S.D.N.Y. Sept. 26, 2014). 5. Economic desperation of the plaintiffs. Nall v. Mai–Motels, Inc.,

723 F.3d 1304, 1306 (11th Cir.2013); Walker v. Vital Recovery Servs., Inc., 300 F.R.D. 599, 600

n. 4 (N.D.Ga.2014) Cheeks, at *17.

       Here, none of these factors would preclude approval of this settlement. Preliminarily,

Plaintiffs were not a “low wage” worker as contemplated in Cheeks. However, because the

FLSA does not only apply to “low wage” workers, we address the remainder of the issues

raised therein. First, there is no confidentiality provision in the Agreement. Second, the release

in this case is limited to the claims raised in this lawsuit rather than being a general release of

any and all potential claims. Third, if approved as separately requested, the litigation costs will

be $2,000 and the attorney fees are one-third of the recovery. Fourth, the Agreement contains

no restriction on Plaintiffs’ counsel’s ability to represent other individuals. Fifth, the settlement

was not entered into on the basis of Plaintiffs’ economic desperation. The parties have

executed a written Settlement Agreement and jointly ask the Court to approve the settlement

and dismiss the case with prejudice. The parties represent to the Court that the settlement is a

fair and reasonable resolution of a bona fide dispute reached as a result of contested litigation.



Monroy-Gill v. Fresco News et al                                            Ps Motn for Final Approval
Case No. 1:17-cv-06743 (SDNY)                                                                  Page 15
Case 1:17-cv-06743-SN Document 102-1 Filed 05/15/20 Page 16 of 19




       FLSA claims are brought as a “collective action,” in which employees must affirmatively

“optin” to the litigation, unlike the procedure under Federal Rule of Civil Procedure 23.

Ansoumana v. Gristedes Operating Corp., 201 F.R.D. 81, 84-85 (S.D.N.Y. 2001) (“[t]here is no

opt-in requirement, analogous to the procedure authorized by the FLSA, under the [NYLL]”).

Because, under the FLSA, “parties may elect to opt in but a failure to do so does not prevent

them from bringing their own suits at a later date,” FLSA collective actions do not implicate the

same due process concerns as Rule 23 actions. See McMahon, 2010 WL 2399328, at *6 (“The

standard for approval of a FLSA settlement is lower than for a Rule 23 settlement because a

FLSA settlement does not implicate the same due process concerns as does a Rule 23

settlement.”); Khait, 2010 WL 2025106, at *6 (citing McKenna v. Champion Int’l Corp., 747

F.2d 1211, 1213 (8th Cir. 1984)). Accordingly, the high standard for approval of a class action

settlement under Rule 23 does not apply to an FLSA settlement.

       Both sides desired to settle their claims rather than proceed with protracted litigation.

The parties attest to the fairness and reasonableness of their amicable settlement. At least at the

end of the litigation in this case, Plaintiffs and Defendants were both represented by counsel.

The parties agreed to the terms of this settlement after they were counseled by their respective

attorneys. Accordingly, the Settlement Agreement resolves a clear and actual dispute under

circumstances supporting a finding of fair and reasonable settlement and is therefore

appropriate for final approval.

VI. CONCLUSION

       For the reasons set forth above, Plaintiffs respectfully request that the Court (1) grant

final certification of the class described in the settlement agreement; (2) approve as fair and




Monroy-Gill v. Fresco News et al                                          Ps Motn for Final Approval
Case No. 1:17-cv-06743 (SDNY)                                                                Page 16
Case 1:17-cv-06743-SN Document 102-1 Filed 05/15/20 Page 17 of 19




adequate the class-wide settlement of this action, as set forth in the Agreement (Dkt. 91-1); and

(3) approve the FLSA Settlement.



       Respectfully submitted, this 15th day of May, 2020.

                                                ANDERSONDODSON, P.C.


                                                Penn A. Dodson (PD 2244)
                                                penn@andersondodson.com
                                                Attorney for Plaintiffs
11 Broadway Suite 615
New York, NY 10004
212.961.7639 tel




Monroy-Gill v. Fresco News et al                                       Ps Motn for Final Approval
Case No. 1:17-cv-06743 (SDNY)                                                             Page 17
Case 1:17-cv-06743-SN Document 102-1 Filed 05/15/20 Page 18 of 19




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


KEANA MONROY-GILL, CHRISTOPHER SCOTT MULLEN,
ERIK WASHINGTON, GUSTAVO LEAL, ISMAIL IBRAHIM,
KATARINA SCHULZ, ELIZABETH LIZZY FRANCIS,
MARIO DUNDAS, OMAR ELFANEK, STEPHEN STRAUB, S.
JAMAL STONE, WILLIAM MARTIN III, CENITHIA BILAL,
KELSIE BLAZIER, SOLOMON OLORUNTOSI, ROBERT
BELPASSO, ASHER VONGTAU, and SHAWN MCKIE,
on behalf of themselves and others similarly situated,

                      Plaintiffs,
                                                               Case No. 1:17-cv-06743
v.

FRESCO NEWS INCORPORATED d/b/a Fresco,
JOHN MEYER, an individual,
JONATHAN HAMITER, an individual,
JEREMY OGOREK, an individual, and
MORGAN BOYER, an individual,

                      Defendants.



                          DECLARATION OF PENN DODSON, ESQ.
                             In Support Of Plaintiffs’ Motion for
                              Final Approval of Class Settlement


I, Penn Dodson, declare as follows:

     1. I am at least 18 years old, am competent to write this declaration, and am giving this
        declaration on the basis of personal knowledge of facts and circumstances stated herein.

     2. I have been the lawyer responsible for the prosecution of Plaintiffs’ claims on behalf of
        the proposed class against Defendants.

     3. The Order at Dkt. 98 states in part as follows:

             The motion for final approval should include, as an exhibit, a declaration by class
             counsel indicating:
             (1) the total number of possible class members;
             (2) the number of class members who timely opted out; and
             (3) the number of class members who timely submitted claims.

Monroy-Gill v. Fresco News et al                                         Ps Motn for Final Approval
Case No. 1:17-cv-06743 (SDNY)                                                               Page 18
Case 1:17-cv-06743-SN Document 102-1 Filed 05/15/20 Page 19 of 19




            [(4)] Class counsel should also attach, as separate exhibits, any written objections to
            the settlement agreement it h as received. If class counsel has not received any
            written objections to the settlement, it should state as much.

   4. To each of these I provide the following information:

           a. The total number of possible class members is 33.

           b. Two (2) class members timely opted out.

           c. Twenty (20) class members became “eligible class members,” i.e. timely
              submitted claims, including the original named plaintiff, those who joined at the
              time of the amended complaint, and the four (4) additional individuals who
              submitted Claim Forms during the class notice period.

           d. There were no written objections or any indication that any of the eligible class
              members intend to raise any objections.

I solemnly declare that the foregoing is true and correct to the best of my knowledge, under
penalty of perjury.

       Respectfully submitted, this 15th day of May, 2020.




                                                 Penn A. Dodson
                                                 Attorney for Plaintiffs

ANDERSONDODSON, P.C.
11 Broadway, Suite 615
New York, NY 10004
212.961.7639 tel
646.998.8051 fax




Monroy-Gill v. Fresco News et al                                           Ps Motn for Final Approval
Case No. 1:17-cv-06743 (SDNY)                                                                 Page 19
